Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-546-13


WELDON BRIDGES, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

ANGELINA COUNTY



	Per curiam.

O R D E R


 The Court grants discretionary review on its own motion and would request briefing
from the parties on the following question:
	Does Rule 38.8(b) of the Texas Rules of Appellate Procedure prevent an
appellate court from dismissing a pro se criminal appellant's appeal due to the
failure to timely file a brief? 

The Clerk of this Court will send copies of this order to the Court of Appeals for the Sixth
District, the State Prosecuting Attorney, the District Attorney for Angelina County, and
Appellant.
DATE ENTERED: September 11, 2013

DO NOT PUBLISH